                 IN THE UNITED STATES MAGISTRATE COURT
                      FOR THE DISTRICT OF MONTANA
                            BILLINGS DIVISION

 UNITED STATES OF AMERICA,                   PO 18-5077-BLG-TJC

            Plaintiff,                       Violation No. FBDG005R
                                             Location Code: M6H
      vs.
                                             ORDER
 ERIK WILSON,

            Defendant.


      Upon the unopposed motion of the United States (Doc. 3) and for good

cause shown,

      IT IS HEREBY ORDERED that the bench warrant issued on October 2,

2018 shall be QUASHED.

      IT IS FURTHER ORDERED that an Initial Appearance will be held in this

matter on January 15, 2019 at 9:00 a.m. in the Bighorn Courtroom, James F. Battin

Federal Courthouse, Billings, Montana.

      DATED this 3rd day of September, 2018.

                                     _______________________________
                                     TIMOTHY J. CAVAN
                                     United States Magistrate Judge




                                         1
